Title: From Thomas Jefferson to Martha Jefferson Randolph, 25 December 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
Philadelphia Dec. 25. 1791.

Your’s of Nov. 29. and Mr. Randolph’s of Nov. 28. came to hand five days ago. They brought us the first news we had received from Monticello since we left it. A day or two after, Mr. Millar of Charlottesville arrived here and gave us information of a little later date, and particularly of Colo. Lewis and Mrs. Gilmer’s illness. His account of Mrs. Gilmer was alarming, and I am anxious to hear it’s issue. Our feelings on little Anne’s danger as well as her escape were greatly excited on all your accounts. These alarms and losses are the price parents pay for the pleasure they recieve from their children. I hope her future good health will spare you any more of them.—We are likely to get a post established through Columbia, Charlottesville, and Staunton, on a permanent footing, and consequently a more regular one. This I hope will remove all precariousness in the transportation of our letters. Tho I am afraid there is one kind of precariousness it will not remove; that in the writing of them, for you do not mention having written before the 29th. of Nov. tho’ we had then left Monticello near seven weeks: I have written every week regularly. Present me affectionately to Mr. Randolph. Kiss dear Anne for me, and believe me to be your’s with tender love.

Th: Jefferson

